Certiorari proceeding to review tax assessment on the relator’s property, situated in the town of Harrison, Westchester county. Order of the Special Term denying appellant’s motion to confirm the report of the referee, who recommended a reduction in assessment, and dismissing the petition, unanimously affirmed, with fifty dollars costs and disbursements. It is the opinion of this court that the presumption that the assessment is correct has not been overcome by the proof submitted, nor has the appellant sustained the burden of establishing that the assessment, as reduced by the board of review, represents an overvaluation. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ.